FIRST AMENDMENT TO CONTRACT OF SALE
 
This FIRST AMENDMENT TO CONTRACT OF SALE ("Amendment") dated October 12, 2011by
and between SJA INDUSTRIES, LLC having an address at 355 South Technology Drive,
Central Islip, New York 11722 ("Seller") and CVD EQUIPMENT CORPORATION having
an. address at 1860 Smithtown Avenue. Ronkonkoma, New York 11779 ('"Purchaser").
WHEREAS, Seller and Purchaser entered into a certain Contract of Sale dated
September 2, 2011 (the "Contract') with respect to the purchase and sale of
certain premises located at 355 South Technology Drive, Central. Islip, New York
11722 (the "Premises");
WHEREAS, Section R-7 of .the Contract provided that, inter alia, either party
could cancel the Contract If the holder of. the· existing mortgage on
the/Premises ("Sun Life") failed to Issue an "Approval Letter" with respect to
the Contract within thirty (30) days after the date of the Contract;
WHEREAS, by letter dated September 20, 2011, Sun Life notified the Seller of Its
disapproval of the Contract (the "Disapproval Letter");
WHEREAS, by letter dated September 23, 2011, Seller notified Purchaser of
Seller's election to cancel the Contract pursuant to Section R-7 thereof as a
consequence of the Disapproval Letter (the "Cancellation Notice”);
WHEREAS, by letter dated September 28, 2011 by Richard Hamburger, Esq to Sun
Life and Peter Marullo, Esq., Purchaser asserted certain claims against Sun
Life, Seller and others allegedly arising out of the issuance of the Disapproval
Letter and the cancellation of the Contract (the "Purchaser Claim Letter");
WHEREAS, Sun Life and Seller have entered Into a. letter agreement dated October
7, 2011 pursuant to which Sun Life has (i) consented to the reinstatement of the
Contract and (ii) confirmed its approval of the Contract, provided that certain
modifications are made thereto (the "New Approval Letter");
 
1

--------------------------------------------------------------------------------

 
WHEREAS, consistent with· the New Approval Letter, Seller and Purchaser have
agreed to reinstate and amend the Contract on the terms hereinafter set forth.
NOW, THEREFORE, in consideration of ten ($10.00) dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties agree as follows:
1.           Seller withdraws the Cancellation Notice and the parties agree that
the Contract is hereby· reinstated and continues in full force and effect as if
the Cancellation Notice had never been given.
2.           The scheduled time and date of. Closing shall remain on or about
10:00 A.M., November 15, 2011; provided, however, the scheduled time and date of
Closing shall not be extended beyond 10:00 A.M., December 30, 2011, TIME BEING
OF THE ESSENCE, without the prior written consent of Sun Life, Seller and
Purchaser.
3.           The Due Diligence Periods shall be deemed to expire on November 15,
2011, TIME BEING OF THE ESSENCE.
4.           The Commitment Date shall be November 2, 2011, TIME BEING OF THE
ESSENCE.
5.           The New Approval· Letter shall be deemed to constitute both the
"Sun Life Offer Letter" and the "Approval Letter" under Section R-7 of the
Contract; it being understood and agreed that neither party shall have any
further right to cancel the Contract under Section R-7(b) thereof.
 
2

--------------------------------------------------------------------------------

 
6.           Purchaser hereby withdraws the Purchaser Claim Letter, and the
Purchaser, and Seller each on their own behalf and on behalf of their
successors, assigns, officers, directors, members and shareholders, hereby
waive, release and discharge each other and Sun Life and their respective
successors, assigns, officers, directors, members, employees, attorneys, agents,
shareholders and parent and subsidiary companies (collectively, the "Released
Parties") from and· against all actions, causes of action, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, demands and causes of action whatsoever,
whether In law, admiralty or equity, which any of them ever had, now have or
hereafter can, shall or may have for, upon, or by reason of (i) the Issuance of
the Disapproval Letter by Sun Life, (ii) the issuance of the cancellation Notice
by Seller, (iii) any delays In the Closing and additional expenses incurred by
Purchaser or Seller as a consequence of the Disapproval Letter and/or
Cancellation Notice, (iv) any alleged breach of contract by Sun/Life, Seller. or
any other Released Party,  (v) any alleged tortious interference with the
contract by Sun Life, Seller or any other Released· Party and (vi) any and all
other claims and causes of action alleged In or arising out of the Purchaser
Claim Letter, including, without limitation, those based upon tortious
Interference and breach of contract. Sun Life is an intended third party
beneficiary of this paragraph. The provisions of this paragraph shall survive
Closing or any termination or cancellation of the Contract.
7.           Seller shall provide a fully executed copy of this Amendment to Sun
Life Immediately upon its execution.
 
3

--------------------------------------------------------------------------------

 

8.           Except as modified by this Amendment, the Contract remains
unmodified and in full force and effect. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Contract. This Amendment may not be modified except in a written instrument
executed and delivered by both parties. This amendment shall be governed and
construed in accordance with the laws of the State of New York. This Amendment
maybe executed in separate counterparts, which, when taken together, shall
constitute a single document.  Facsimile signatures shall be deemed originals
for all purposes.
 

 
SJA INDUSTRIES, LLC
 
   
BY:   /s/ Jay Austrian
   
         Jay Austrian, managing member
         
CVD EQUIPMENT CORPORATION
   
 
BY:       /s/  Leonard A. Rosenbaum
   
Name:   Leonard A. Rosenbaum
   
Title:     President
 


 
 

--------------------------------------------------------------------------------

 